Name: Commission Regulation (EEC) No 1722/88 of 17 June 1988 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/56 Official Journal of the European Communities 18 . 6. 88 COMMISSION REGULATION (EEC) No 1722/88 of 17 June 1988 altering the export refunds on oil seeds mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the amount of the refund in the case of advance fixing for this period for colza and rape has been obtainalbe only provisionally on the basis of the target price for the marketing year 1 987/88 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Acces ­ sion of Greece (4), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (5), as last amended by Regulation (EEC) No 887/88 (6), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1869/87 (8), in particular Article 2 (3) thereof, Having regard to* the opinion of the Monetary Committee, Whereas the export refunds on oil were fixed by Regula ­ tion (EEC) No 1505/88 (9), as last amended by Regulation (EEC) No 1652/88 (I0); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1505/88 to the infor HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 (n), fixed in the Annex to amended Regulation (EEC) No 1505/88 , are altered as shown in the Annex hereto . 2. There shall be no refund on sunflower 3 . However, the amount of the refund in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced, in that case, as from 18 June 1988 to take into account the target price. Article 2 This Regulation shall enter into force on 18 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1988 . For the Commission . 1 Frans ANDRIESSEN Vice-President (&gt;) OJ No 172, 30. 9 . 1966, p . 3025/66. (J) OJ No L 377, 31 . 12. 1987, p. 30 . (3) OJ No 125, 26. 6. 1967, p . 2461 /67. (&lt;) OJ No L 291 , 19 . 11 . 1979, p. 17. O OJ No L 164, 24. 6. 1985, p. 11 . (*) OJ No L 88, 1 . 4. 1988, p. 6. 0 OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 176, 1 . 7. 1987, p . 30 . 0 OJ No L 135, 1 . 6. 1988 , p . 28 . OJ No L 147. 14. 6. 1988. p. 75. (") OJ No L 75, 30 . 3 . 1971 , p. 16 . 18 . 6 . 88 Official Journal of the European Communities No L 152/57 ANNEX to the Commission Regulation of 17 June 1988 altering the export refunds on colza and rape seed (amounts per 100 kilograms) Current 6 1st period 7 (') 2nd period 8 3rd period 9 4th period 10 5th period 11 1 . Gross refunds (ECU) : \  Spain 15,242 12,463      Portugal 20,002 17,223      other Member States 15,500 12,721     2. Final refunds : l \ Seeds harvested and exported from : \ l l .\  Federal Republic of Germany (DM) 38,65 30,53       Netherlands (Fl) 42,34 34,56      BLEU (Bfrs/Lfrs) 739,55 605,97     -  France (FF) 106,57 85,79 '      Denmark (Dkr) 131,37 107,04      Ireland ( £ Irl) 11,834 9,523      United Kingdom ( £) 7,868 6,045      Italy (Lit) 21 582 17 141      Greece (Dr) 544,76 180,95      Spain (Pta) 2 347,59 1 919,03      Portugal (Esc) 2 987,19 2 500,82     (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of "prices and related measures for that marketing year.